DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Response to Amendment
Claims 1-6, 8-13, and 15-20 were previously pending and subject to final action filed 04/20/2022. In the response filed on 08/22/2022, claims 1, 8 and 15 were amended. Therefore, claims 1-6, 8-13, and 15-20 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant’s arguments filed 08/22/2022 concerning claims 1-20 under 35 U.S.C. 103 have been considered but they are moot because the arguments do not apply to the new combination of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marais (US PGPUB: 20130077820, Filed Date: Sep. 26, 2021, hereinafter “Marais”) in view of Agichtein (US PAT: 8606725, Filed Date: Oct. 29, 2009, hereinafter “Agichtein”) in view of Jeong (US PGPUB: 20150185871, Filed Date: Jul 18, 2014, hereinafter “Jeong”).
Regarding independent claim 1, Marais teaches: A method of generating a user affect prediction, the method comprising: 
receiving one or more events generated from a user interface, (Marais – [0022] virtual skeleton receiving user’s finger gestures when performing touch inputs. [0025]   the physical movements of game player 18 as recognized via skeletal modeling 34 and/or gesture detection 38 are used to control aspects of a game, application, or operating system. Examiner Notes: one or more events represent input gestures.)
identifying a pattern, among the received events, (Marais – [0029-0030] a gesture detection module can be created for any desired gesture simply by training that gesture detection module with appropriate training observation information. A set of features may be defined on which the machine learning module will learn to recognize complex patterns. As indicated in FIG. 3, one or more features may be defined for a variety of different types of observation training information.) 
 extracting one or more features of the modified gesture data; (Marais – [0029-0030] a gesture detection module can be created for any desired gesture simply by training that gesture detection module with appropriate training observation information. The machine learning module can learn the point when a human's movements are intended to be a particular gesture, and not just the point when the gesture finishes.)
Agichtein teaches: receiving one or more events generated from a user interface, the one or more events comprising mouse movements and mouse clicks performed by a user; (Agichtein – [Col. 4 ll. 45-67] Fig. 2, at 208 capture user’s mouse coordinates on the mouse move events. At 212 determined if a stop indication has been received. For example, the user may click a link on the displayed web page. The process 200 may loop back to 204 up on receiving additional mouse movement data gathering.)
identifying a pattern, among the received events, comprising mouse movements ending with a submit button click as a gesture; (Agichtein – [Col. 5 ll. 40-50] FIGS. 4A-4B illustrate mouse trajectories for two navigational queries for multiple users. Note that while queries for "meebo" (FIG. 4A) follow a relatively consistent pattern, whereas the queries for "espn" (FIG. 4B) exhibit a more complex behavior. This suggests that some queries that are commonly considered navigational (and may exhibit similar click patterns), actually result in quite different user behavior and result examination patterns. [Col. 4 ll. 60-67] At 212, it is determined if a stop indication has been received. For example, the user may click a link on the displayed web page, enter a new URL, close the browser (submit button click)) 
and generating a user affect prediction, based on the extracted features, using a trained machine learning model. (Agichtein – [Col. 6 ll. 1-25] Table 2 and 3; Each of the five segments may contain 20% of the sample points of the trajectories 302. Other percentages may be applied to each of the segments. Then, for each segment of the mouse trajectory the average speed, average acceleration, slope and the rotation angle between the current segment and the segment connecting the beginning and the end (the click position) of the trajectories may be determined. The non-exhaustive, non-limiting list of feature types is shown below in Table 2. Table 2 outlines the features in the trajectory of mouse movements ending with a click. [Col. 3 ll. 60-67] The mouse movement data may be forwarded to a classification engine 114 that applies machine learning classification techniques to the mouse movement data to classify and determine the user's intent or state of mind)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, and Agichtein as each inventions relates to machine learning gesture detection. Adding the teaching of Agichtein provides Marais with the ability to determine a user behavior based on gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
determining whether the mouse movements of the gesture include a change in direction greater than a predetermined threshold angle; (Jeong − [0016] FIG. 4 is a view showing a case in which a direction of a pointing means is changed (by 180 degrees) according to an embodiment of the present invention. [0048] Fig. 2, step S210 input unit 110 acquires a gesture input (for example a mouse pointer input) from a user. [0050-0051] direction change extraction unit 130 extracts a direction change angle by measuring an angle that varies depending on the moving direction of the pointer. The predetermined threshold angle is 180 degrees illustrated in Fig. 4)
upon determination that the mouse movements of the gesture include a change in direction greater than the predetermined threshold angle, using a point of direction change as a decision point and discarding the events before the decision point to generate modified gesture data; (Jeong  − [0035-0036] [0035] The storage unit 160 stores at least one of the moving direction of the pointing means, the direction change angle of the pointing means, and the control item. The control unit 150 generates a gesture processing pattern of a user if the number of times using the at least one of the moving direction of the pointing means, the direction change angle of the pointing means, and the control item stored in the storage unit 160 is greater than a predetermined threshold value.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, Agichtein and Jeong as each inventions relates gesture detection of a mouse pointer. Adding the teaching of Jeong provides Marais and Agichtein with the ability to determine a change of direction in gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
Regarding claim 2, Marais, Agichtein and Jeong teaches all the limitation of claim 1. Marais, Agichtein and Jeong teaches: further comprising: training a machine learning model to generate the user affect prediction based on the one or more events generated from the user interface. (Agichtein – [Col. 6 ll. 1-25] Table 2 and 3; Each of the five segments may contain 20% of the sample points of the trajectories 302. Other percentages may be applied to each of the segments. Then, for each segment of the mouse trajectory the average speed, average acceleration, slope and the rotation angle between the current segment and the segment connecting the beginning and the end (the click position) of the trajectories may be determined. The non-exhaustive, non-limiting list of feature types is shown below in Table 2. Table 2 outlines the features in the trajectory of mouse movements ending with a click. [Col. 3 ll. 60-67] The mouse movement data may be forwarded to a classification engine 114 that applies machine learning classification techniques to the mouse movement data to classify and determine the user's intent or state of mind.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, Agichtein and Jeong as each inventions relates gesture detection of a mouse pointer. Adding the teaching of Jeong provides Marais and Agichtein with the ability to determine a change of direction in gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
Regarding claim 3, Marais, Agichtein and Jeong  teaches all the limitation of claim 1. Marais, Agichtein and Jeong teaches: wherein the training of the machine learning model comprises: receiving a label for a user-reported affect corresponding to interactions with the user interface; (Marais − [0031-0032] The gesture detection module can be trained to determine if one or more of these features indicate that a human subject has performed a particular gesture.)
receiving, as training events, events corresponding to the interactions with the user interface; (Marais − [0032-0035] The following are provided as non-limiting examples of possible features. It is to be understood that other features are within the scope of this disclosure. The vertical body axis angle is an example feature derived from the virtual skeleton. The horizontal body axis angle is another example feature derived from the virtual skeleton.)
identifying one or more patterns, among the training events, as one or more training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
extracting, as one or more training features, one or more features of the training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
providing the training features and the label to a machine learning model; using the machine learning model to generate a training prediction based on the training features, wherein the generated training prediction represents a predicted user affect corresponding to the interactions with the user interface; (Marais − [0047] These and other aspects of the virtual skeleton, depth map, color image, audio, application context, or other aspects of observation information may be analyzed by a trained gesture detection module to determine if a human subject intends to complete a particular gesture.)
and generating the trained machine learning model by modifying one or more parameters of the machine learning model using a difference between the label and the training prediction. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure.)
Regarding claim 4, Marais, Agichtein and Jeong teaches all the limitation of claim 1. Marais, Agichtein and Jeong teaches: wherein the one or more gestures comprise a decision gesture comprising events collected between a decision point, comprising a change in direction, and a submit click. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding claim 5, Marais, Agichtein and Jeong teaches all the limitation of claim 1. Marais, Agichtein and Jeong teaches: wherein the extracting of one or more features comprises performing one or more calculations of one or more feature definitions corresponding to the one or more features. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure. Calculate confidence at for selected gesture as shown below)
Regarding claim 6, Marais, Agichtein and Jeong teaches all the limitation of claim 1. Marais, Agichtein and Jeong teaches: wherein the one or more features comprise an inception feature, a number of clicks feature, an acceleration feature, an acceleration fast Fourier transform feature, and an earth mover's distance feature. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding independent claim 8, is directed to a non-transitory computer-readable medium claim. Claim 8 have similar/same technical features/limitation as claim 1, and the claims are rejected under the same rationale.
Regarding claim 9, Marais, Agichtein and Jeong teaches all the limitation of claim 8. Marais, Agichtein and Jeong teaches: training a machine learning model to generate the user affect prediction based on the one or more events generated from the user interface. (Agichtein – [Col. 6 ll. 1-25] Table 2 and 3; Each of the five segments may contain 20% of the sample points of the trajectories 302. Other percentages may be applied to each of the segments. Then, for each segment of the mouse trajectory the average speed, average acceleration, slope and the rotation angle between the current segment and the segment connecting the beginning and the end (the click position) of the trajectories may be determined. The non-exhaustive, non-limiting list of feature types is shown below in Table 2. Table 2 outlines the features in the trajectory of mouse movements ending with a click. [Col. 3 ll. 60-67] The mouse movement data may be forwarded to a classification engine 114 that applies machine learning classification techniques to the mouse movement data to classify and determine the user's intent or state of mind.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, Agichtein and Jeong as each inventions relates gesture detection of a mouse pointer. Adding the teaching of Jeong provides Marais and Agichtein with the ability to determine a change of direction in gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
Regarding claim 10, Marais, Agichtein and Jeong teaches all the limitation of claim 8. Marais, Agichtein and Jeong teaches: receiving a label for a user-reported affect corresponding to interactions with the user interface; (Marais − [0031-0032] The gesture detection module can be trained to determine if one or more of these features indicate that a human subject has performed a particular gesture.)
receiving, as training events, events corresponding to the interactions with the user interface; (Marais − [0032-0035] The following are provided as non-limiting examples of possible features. It is to be understood that other features are within the scope of this disclosure. The vertical body axis angle is an example feature derived from the virtual skeleton. The horizontal body axis angle is another example feature derived from the virtual skeleton.)
 identifying one or more patterns, among the training events, as one or more training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
extracting, as one or more training features, one or more features of the training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
providing the training features and the label to a machine learning model; using the machine learning model to generate a training prediction based on the training features, wherein the generated training prediction represents a predicted user affect corresponding to the interactions with the user interface; (Marais − [0047] These and other aspects of the virtual skeleton, depth map, color image, audio, application context, or other aspects of observation information may be analyzed by a trained gesture detection module to determine if a human subject intends to complete a particular gesture.)
and generating the trained machine learning model by modifying one or more parameters of the machine learning model using a difference between the label and the training prediction. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure.)
Regarding claim 11, Marais, Agichtein and Jeong teaches all the limitation of claim 8. Marais, Agichtein and Jeong teaches: wherein the one or more gestures comprise a decision gesture comprising events collected between a decision point, comprising a change in direction, and a submit click. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding claim 12, Marais, Agichtein and Jeong teaches all the limitation of claim 8. Marais, Agichtein and Jeong teaches: wherein the extracting of one or more features comprises performing one or more calculations of one or more feature definitions corresponding to the one or more features. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure. Calculate confidence at for selected gesture as shown below)
Regarding claim 13, Marais, Agichtein and Jeong teaches all the limitation of claim 8. Marais, Agichtein and Jeong teaches: wherein the one or more features comprise an inception feature, a number of clicks feature, an acceleration feature, an acceleration fast Fourier transform feature, and an earth mover's distance feature. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding independent claim 15, is directed to a system claim. Claim 15 have similar/same technical features/limitation as claim 1, and the claims are rejected under the same rationale.
Regarding claim 16, Marais, Agichtein and Jeong teaches all the limitation of claim 15. Marais, Agichtein and Jeong teaches: wherein the main memory unit further stores instructions that, when executed by the processor, cause the processor to perform the steps of: training a machine learning model to generate the user affect prediction based on the one or more events generated from the user interface. (Agichtein – [Col. 6 ll. 1-25] Table 2 and 3; Each of the five segments may contain 20% of the sample points of the trajectories 302. Other percentages may be applied to each of the segments. Then, for each segment of the mouse trajectory the average speed, average acceleration, slope and the rotation angle between the current segment and the segment connecting the beginning and the end (the click position) of the trajectories may be determined. The non-exhaustive, non-limiting list of feature types is shown below in Table 2. Table 2 outlines the features in the trajectory of mouse movements ending with a click. [Col. 3 ll. 60-67] The mouse movement data may be forwarded to a classification engine 114 that applies machine learning classification techniques to the mouse movement data to classify and determine the user's intent or state of mind.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Marais, Agichtein and Jeong as each inventions relates gesture detection of a mouse pointer. Adding the teaching of Jeong provides Marais and Agichtein with the ability to determine a change of direction in gesture inputs. Therefore, providing the benefit of improving the accuracy of predicting a user gesture based on computer gesture data.
Regarding claim 17, Marais, Agichtein and Jeong teaches all the limitation of claim 15. Marais, Agichtein and Jeong teaches: receiving a label for a user-reported affect corresponding to interactions with the user interface; (Marais − [0031-0032] The gesture detection module can be trained to determine if one or more of these features indicate that a human subject has performed a particular gesture.)
receiving, as training events, events corresponding to the interactions with the user interface; (Marais − [0032-0035] The following are provided as non-limiting examples of possible features. It is to be understood that other features are within the scope of this disclosure. The vertical body axis angle is an example feature derived from the virtual skeleton. The horizontal body axis angle is another example feature derived from the virtual skeleton.)
identifying one or more patterns, among the training events, as one or more training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
extracting, as one or more training features, one or more features of the training gestures; (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
providing the training features and the label to a machine learning model; using the machine learning model to generate a training prediction based on the training features, wherein the generated training prediction represents a predicted user affect corresponding to the interactions with the user interface; (Marais − [0047] These and other aspects of the virtual skeleton, depth map, color image, audio, application context, or other aspects of observation information may be analyzed by a trained gesture detection module to determine if a human subject intends to complete a particular gesture.)
and generating the trained machine learning model by modifying one or more parameters of the machine learning model using a difference between the label and the training prediction. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure.)
Regarding claim 18, Marais, Agichtein and Jeong teaches all the limitation of claim 15. Marais, Agichtein and Jeong teaches: wherein the one or more gestures comprise a decision gesture comprising events collected between a decision point, comprising a change in direction, and a submit click. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)
Regarding claim 19, Marais, Agichtein and Jeong teaches all the limitation of claim 15. Marais, Agichtein and Jeong teaches: wherein the extracting of one or more features comprises performing one or more calculations of one or more feature definitions corresponding to the one or more features. (Marais − [0051-0069] As introduced above, a gesture detection module may utilize virtually any machine learning algorithm without departing from the scope of this disclosure. Calculate confidence at for selected gesture as shown below)
Regarding claim 20, Marais, Agichtein and Jeong teaches all the limitation of claim 15. Marais, Agichtein and Jeong teaches: wherein the one or more features comprise an inception feature, a number of clicks feature, an acceleration feature, an acceleration fast Fourier transform feature, and an earth mover's distance feature. (Marais − [0035] A comparison of an attribute of a first joint of the virtual skeleton and an attribute of a second joint of the virtual skeleton may be used as another example feature derived from the virtual skeleton.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177